DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8, line 1, “claimed Claim 1” should read --claimed in Claim 1--. 
In claim 9, line 3, “where claw” should read --where the claw--.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the motor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Revision is required to provide clarity to the claim.  Claims 17-22 are rejected due to their dependency on claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, 13-16, 23-24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zysk (WO 2013087454 A1).
Regarding claim 1, Zysk teaches a latching system for latching an automotive movable panel, the latching system having a striker (2) movable relative to a first catch (3) and a second catch (12) which are adapted to cooperate with the striker to limit relative movement therebetween, wherein the second catch is configured to catch the striker upon release of the striker from the first catch (fig. 4); wherein the latching system has: a primary latched configuration (fig. 1); a secondary latched configuration in which the striker is between a fully open position thereof and the primary latched configuration (fig. 2); and a tertiary latched configuration (fig. 4) in which the second catch is in a latched position in which the second catch is arranged to limit movement of the striker; the second catch having a rest position (position in fig. 3) out of the way of movement of the striker; wherein a controller (35) is provided for causing movement of the second catch between the latched position (fig. 4) in which the second catch is arranged to limit movement of the striker and the rest position (fig. 3), wherein the controller is adapted to receive a signal representative of zero vehicle speed (para. 0066) and a signal representative of a panel open request to cause the second catch to be moved to the rest position (fig. 3); wherein, in the primary latched configuration, the second catch is not arranged to limit movement of the striker (movement is limited by the primary catch in the primary latched position).
Regarding claim 4, Zysk teaches a latching system as claimed in claim 1, wherein the controller is adapted to process a signal based upon automotive speed (para. 0066) and is adapted to cause movement of the second catch to the latched position (fig. 4) when the signal is based upon any automotive speed above a predetermined threshold (para. 0066).  
Regarding claim 5, Zysk teaches a latching system as claimed in claim 4, wherein the predetermined threshold is between 3 to 10 kph (para. 0066; 5 kph is used by Zysk).  
Regarding claim 6, Zysk teaches a latching system as claimed in claim 1, further including a device (21) for moving the second catch to the rest position (fig. 3).  
Regarding claim 7, Zysk teaches a latching system as claimed in claim 1, wherein the motor (motor attached to Bowden cable 20 described in para. 0071) is adapted to rotate a motor cam (18) to drive a cam follower (16) of an actuation member rotatably mounted on a body of the latching system.  
Regarding claim 8, Zysk teaches a latching system as claimed in claim 1, wherein the first catch (3) comprises a form of a claw having a jaw configured to be engaged by the striker to rotate the claw about a claw pivot (fig. 3).  
Regarding claim 9, Zysk teaches a latching system as claimed in claim 8, further comprising a pawl member (4) having a first lock surface (6) and where the claw comprises at least one further lock surface (part of claw contacting pawl; fig. 1)  adapted to lockingly engage the first lock surface.  
Regarding claim 13, Zysk teaches the latching system as claimed in claim 1, wherein the second catch (12) comprises a rotatable lever adapted to rotate about a pivot (rotates about 13).  
Regarding claim 14, Zysk teaches the latching system as claimed in claim 13, in which the second catch (12) has a hook (14) at one end thereof which in the secondary latched configuration is arranged to catch the striker during movement of the striker (fig. 4).  
Regarding claim 15, Zysk teaches a latching system as claimed in Claim 14, in which the hook has a hook surface which extends substantially arcuately and tangentially relative to a pivot (13) of the second catch, the hook surface being substantially on an arc centered on the pivot of the second catch (fig. 3).
Regarding claim 16, Zysk teaches a latching system as claimed in Claim 15, in which the second catch (12), the pivot of the second catch (13) and the striker (2) are arranged such that, upon the striker pulling the hook in a pull direction, the hook surface is on a striker side of an imaginary plane passing through the pivot of the second catch and parallel to the pull direction (fig. 4).
Regarding claim 23, Zysk teaches a latching system as claimed in Claim 1, further comprising a manual release (end of 20) configured to release the striker (fig. 3).
Regarding claim 24, Zysk teaches a latching system as claimed in Claim 1, further comprising at least one position sensor configured to communicate a position of the first catch to the controller to detect positions of the first catch and the second catch (para. 0071; not explicitly shown).
Regarding claim 27, Zysk teaches an automobile comprising a latching system as recited in claim 1 (para. 0050).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zysk (WO 2013087454 A1) in view of Dietwich (DE 102014222269 A1).
Regarding claim 25, Zysk teaches a latching system as claimed in claim 24, however does not teach wherein the at least one position sensor is mounted to sense a position of a magnet on the first catch.  
Dietwich teaches a similar latching system utilizing a hall sensor which senses the position of a magnet (32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the sensor of Zysk for the Hall sensor of Dietwich in order to sense a magnet mounted on the first catch.  Magnetic sensors provide a reliable and accurate method of sensing the position of a component.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.

Allowable Subject Matter
Claim 2-3, 10-12, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 contains allowable subject matter for disclosing a single motor for driving both the first and second catch.  While this is well known in the art of vehicle latches, it would not have been obvious to one of ordinary skill in the art to combine this teaching with the features of independent claim 1 including a controller which actuates the second catch based on the speed of the vehicle.  
Claim 3 contains allowable subject matter for depending upon claim 2.
Claim 10 contains allowable subject matter for disclosing two locking notches on the claw which are selectively engageable by the first lock surface.  Zysk only teaches one locking notch and there is no motivation to add a second locking notch.  
Claims 11-12 contain allowable subject matter for depending upon claim 10.  
Claim 17 contains allowable subject matter for disclosing a second catch cam and a cam follower of the second catch to move to the primary latched configuration.  
Claims 18-22 contain allowable subject matter for depending upon an allowable base claim.  
Claim 26 contains allowable subject matter for disclosing a motor configured to move the first catch and the second catch.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675